Exhibit 10.2
 
 
REVOLVING CREDIT NOTE
(Renewed, Extended and Restated)
 
$2,564,000.00 
Englewood, Colorado
 March 31, 2011

 
                                           

1.           Amount, Obligation to Pay, Interest Rate.  FOR VALUE RECEIVED, in
such installments and at the times hereinafter stated, VERECLOUD, INC., a Nevada
corporation (hereinafter "Borrower”, whether one or more), whose address is 6560
S. Greenwood Plaza Blvd., Suite 400, Englewood, Colorado 80111, jointly and
severally if more than one, promises to pay to the order of TMG HOLDINGS
COLORADO, LLC, a Texas limited liability company ("Lender”), whose address is
7598 N. Mesa, Suite 205, El Paso, Texas 79912, in immediately available funds
constituting legal tender of the United States of America, the principal sum of
TWO MILLION FIVE HUNDRED SIXTY-FOUR THOUSAND AND NO/100THS DOLLARS
($2,564,000.00) (the “Maximum Note Amount”), or so much thereof as shall be
advanced hereunder, with interest on the unpaid principal balance from time to
time outstanding, interest to accrue from the date of each disbursement made
hereunder as follows:


The rate of interest hereunder, prior to default by Maker or maturity of this
Renewed, Extended, and Modified Revolving Credit Note (the “Note”), shall be ten
percent (10%) per annum.  From and after any default by Maker in the payment of
this Note or maturity of this Note, the rate of interest hereunder shall be as
provided in Section 7 of this Note.


2.           Terms.  Payments of principal and interest under this Revolving
Credit Note ("Note") shall be made as follows:


Accrued interest only as provided herein on the outstanding principal balance
shall be due and payable quarterly.  The first of such interest payments shall
be due and payable upon the earlier of:  (i) thirty (30) days following the date
that Borrower secures and closes upon long-term financing in a principal amount
not less than $3,000,000.00; or (ii) September 30, 2011.  Interest payments
after the first interest payment shall be due and payable thereafter on the last
day of every calendar quarter (December 31, March 31, June 30 and September 30)
during the term of the Note.  The entire balance of unpaid principal and
accrued, unpaid interest as provided herein shall be due and payable on June 30,
2012.


The unpaid principal balance of this Note at any time will be the total amounts
advanced by Lender, less the amount of all payments or prepayments of
principal.  Absent manifest error, the records of Lender will be conclusive as
to amounts owed.  Subject to the terms and conditions of this Note and the
Security Documents (as defined below), Borrower may use all or any part of the
credit provided for herein at any time before the maturity of this Note and may
borrow, repay and reborrow.  No limitation exists with respect to the number of
advances made under this Note so long as the total unpaid principal amount at
any time outstanding does not exceed the Maximum Note Amount.
 
 

 
 
 

--------------------------------------------------------------------------------

 
3.           Security.  This Note is secured by all instruments heretofore, now
or hereafter executed by Borrower or any guarantors in favor of Lender and by
their terms securing the payment of this Note (hereinafter "Security Documents")
including without limitation, the following:


A.           A Loan Agreement, dated effective June 10, 2010, as amended by that
certain First Amendment to Loan Agreement of even date herewith, between Lender
and Borrower (as amended, the “Loan Agreement”).


B.           A Security Agreement, dated effective June 10, 2010 (the “Security
Agreement”), from Borrower, as Debtor, to Lender, as Secured Party, in which
Borrower grants to Lender a security interest in the collateral more fully
described therein (the “Collateral”).


C.           One or more UCC Financing Statements perfecting the security
interest granted by Borrower, as Debtor, to Lender, as Secured Party, in the
Collateral.


4.           Manner and Place of Payment; Holidays.  All payments on this Note
shall be made in coin or currency which, at the time or times of payment, are
immediately available funds constituting legal tender for public or private
debts in the United States of America. All payments on this Note shall be made
at the address of Lender as indicated in the first paragraph hereinabove, or at
such other address as Lender shall designate in writing.  If the prescribed date
of payment of any of the principal of or interest hereon is a Sunday or legal
holiday, such payment shall be due on the next succeeding business day.


5.           Application of Payments; Prepayment.  All sums paid hereon shall be
applied first to the payment of accrued interest due on the unpaid principal
balance, and the remainder to the reduction of unpaid principal.  Borrower may
prepay this Note at any time without penalty.  Any prepayment is to be applied
toward the payment of the principal installments last maturing upon this Note,
that is, in the inverse order of maturity and without reducing the amount or
time of payment of the remaining obligatory installments.


6.           Default and Acceleration.  Time is of the essence of this Note, and
time is of the essence in the performance of all obligations under the Security
Documents. Upon the occurrence of an “Event of Default”, as defined in the Loan
Agreement, Lender may, then or at any time thereafter, without further notice
and at its option, accelerate maturity and cause all of the unpaid principal
balance of this Note, with interest, fees and charges accrued hereon, and all
obligations in all instruments securing or collateral to it, to become
immediately due and payable.  If Lender waives Lender’s right to accelerate
maturity as a result of a default hereunder, either one or more times or
repeatedly, nevertheless Lender shall not be deemed to have waived the right to
require strict compliance with the terms of this Note thereafter.


7.           Annual Interest Rate Upon Default.  All past due installments of
principal and interest due and owing on this Note, shall bear interest from
maturity thereof until paid at the lesser of (i) eighteen percent (18.00%) per
annum or (ii) the Maximum Rate as defined herein.  Upon acceleration or maturity
of the entire outstanding principal balance of this Note, the said principal
amount shall bear interest from the date of acceleration or maturity until paid
at the rate of eighteen percent (18%) per annum calculated and applied on the
basis of actual days elapsed and a 365/366 day year, subject to Section 8
hereof, PROVIDED, HOWEVER, that the interest payable under this Section shall
never exceed the Maximum Rate as defined herein.
 

2
 
 

--------------------------------------------------------------------------------

 
8.           Savings and Spreading.  It is expressly stipulated and agreed to be
the intent of Borrower and Lender at all times to comply with applicable
Colorado law governing the maximum rate or amount of interest payable on or in
connection with this Note and the loan evidenced hereby (the “Loan”) (or
applicable United States federal law to the extent that it permits Lender to
contract for, charge, take, reserve or receive a greater amount of interest than
under Colorado law).  If the applicable law is ever judicially interpreted so as
to render usurious any  amount called for under this Note or under the Security
Documents, or contracted for, charged, taken, reserved or received with respect
to the Loan, or if acceleration of the maturity of this Note or if any
prepayment by Borrower results in Borrower having paid any interest in excess of
that permitted by law, then it is Borrower’s and Lender’s express intent that:
(i) all excess amounts theretofore collected by Lender be credited on the
principal balance of this Note (or, if this Note has been or would thereby be
paid in full, refunded to Borrower); and (ii) the provisions of this Note and
the Security Documents immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new document, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
and thereunder. The right to accelerate maturity of this Note does not include
the right to accelerate any interest which has not otherwise accrued on the date
of such acceleration, and Lender does not intend to collect any unearned
interest in the event of acceleration.  All sums paid or agreed to be paid to
Lender for the use, forbearance or detention of the indebtedness evidenced
hereby shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full term of such indebtedness until payment
in full so that the rate or amount of interest on account of such indebtedness
does not exceed the applicable usury ceiling.  Notwithstanding any provision
contained in this Note or in any of the Security Documents that permits the
compounding of interest, including without limitation any provision by which any
of the accrued interest is added to the principal amount of this Note, the total
amount of interest that Borrower is obligated to pay and Lender is entitled to
receive with respect to this Note shall not exceed the amount calculated on a
simple (i.e., noncompounded) interest basis at the Maximum Rate (as defined
hereinafter) on principal amounts actually advanced to or for the account of
Borrower, including any initial funds advanced contemporaneously herewith and
any advances made pursuant to any of the Security Documents (such as for the
payment of taxes, insurance premiums and the like).  As used herein, the term
“Maximum Rate” shall mean the maximum nonusurious rate of interest which may be
lawfully contracted for, charged, taken, reserved or received by Lender from
Borrower in connection with the Loan evidenced hereby under applicable Colorado
law (or applicable United States federal law to the extent that it permits
Lender to contract for, charge, take, reserve or receive a greater amount of
interest than under Colorado law).  As used herein, the term "Maximum Rate"
shall mean the maximum nonusurious rate of interest which may be lawfully
contracted for, charged, taken, reserved or received by Lender from Borrower in
connection with the loan evidenced hereby under applicable Colorado law (or
applicable United States federal law to the extent that it permits Lender to
contract for, charge, take, reserve or receive a greater amount of interest than
permitted under Colorado law).  The Borrower agrees that if such excess payments
are applied in the manner provided for in this paragraph, then to the fullest
extent permitted by applicable law, the Lender shall not be subject to any
penalty provided for by any applicable law relating to charging or collecting
interest in excess of that permitted by applicable law.
 
 
3

 
 

--------------------------------------------------------------------------------

 
9.           Attorney’s Fees and Expenses.  In the event that Lender or any
other holder of this Note brings suit hereon, or employs an attorney or incurs
expenses to compel payment of this Note or any portion of the indebtedness
evidenced hereby, or to cure any defaults under this Note or any of the Security
Documents, whether through suit, probate, insolvency, reorganization,
bankruptcy, or any other legal or informal proceeding, Borrower and all
endorsers, guarantors and sureties agree additionally to pay all reasonable
attorney’s fees, court costs and other reasonable expenses thereby incurred by
Lender.


10.           Waiver.  Except as otherwise provided in this Note, Borrower and
all endorsers, guarantors, sureties and accommodation parties of this Note, both
before and after maturity, hereby expressly: (i) waive all protest, notice of
protest, demand for payment, presentment for payment, notice of intention to
accelerate maturity, notice of acceleration of maturity, notice of dishonor,
bringing of suit, and diligence in taking any action to collect any amounts
called for hereunder and in the handling of properties, rights or collateral at
any time existing in connection herewith; (ii) consent to and waive notice of
any one or more renewals, extensions or modifications of this Note, whether made
to or in favor of Borrower or any other person or persons, regardless whether
any such renewal, extension or modification modifies the terms, interest rate or
time for payment of this Note and regardless of the length of term of the
renewal, extension or modification; (iii) consent to and waive notice of any
substitution, exchange or release of any security now or hereafter given for
this Note; (iv) consent to and waive notice of the release of any party
primarily or secondarily liable hereon; (v) consent to and waive notice of any
other indulgences, none of which shall otherwise affect the liability of any of
said parties for the indebtedness evidenced by this Note; and (vi) agree that it
will not be necessary for Lender, in order to enforce payment of this Note,
first to institute suit against or to exhaust Lender’s remedies against Borrower
or any other party liable hereunder, or to proceed against any other security
for this Note.


11.           Definitions; Applicable Law.  The terms “Borrower” and “Lender”
and other nouns and pronouns include the singular and/or plural, as
appropriate.  The terms “Borrower” and “Lender” also include their respective
successors and assigns.  THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO EXCEPT WHERE PREEMPTED BY
FEDERAL LAW OF THE UNITED STATES OF AMERICA.


12.           Purpose.  Borrower warrants and represents to Lender that each
loan, whether one or more, evidenced by this Note, is and shall be for business,
commercial, investment or other similar purpose and not primarily for personal,
family, household or agricultural use.
 
13.           Payment of Note and Discharge of Indebtedness. Upon satisfaction
of all obligations due from Borrower to Lender under this Note, the Loan
Agreement and all other Security Documents, and upon written notification from
Borrower to Lender that Borrower has terminated its right to request further
advances hereunder, Borrower shall have the right to terminate the Loan
Agreement, the Note, and the Security Agreement and receive from Lender a
release of any and all liens and security interests held by Lender and securing
the repayment of this Note.
 
4

 
 

--------------------------------------------------------------------------------

 
14.           Renewal and Extension.    This Note is partially given in renewal
and extension, and not in extinguishment, of that certain Revolving Credit Note
dated effective June 10, 2010 executed by Borrower and payable to the order of
Lender in the original principal amount of $1,564,000.00 (the “Prior Debt”), the
total amount owing (unpaid principal and accrued but unpaid interest) upon the
Prior Debt as of the date hereof being $1,564,000 in principal and $103,775.34
in accrued interest.  It is the intention of Borrower and Lender that the liens
securing the Prior Debt not only secure the amounts advanced in renewal and
extension of the Prior Debt, but also the amounts to be further disbursed under
the terms of this Note, including, without limitation, all amounts advanced by
Lender to Borrower to pay expenses and/or other obligations incurred by
Borrower.


NOTICE


THE NOTE AND THE SECURITY DOCUMENTS EXECUTED IN CONNECTION THEREWITH CONSTITUTE
THE WRITTEN LOAN AGREEMENT AND REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRA­DICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUB­SEQUENT ORAL AGREEMENTS OF THE PARTIES.


THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


IN WITNESS WHEREOF, Borrower has executed this Note as of the date first set
forth above.


 
 
 

  BORROWER:
 
 
VERECLOUD, INC., a Nevada corporation
         
 
By:
/s/ John F. McCawley     Name: John F. McCawley     Its:    Chief Executive
Officer          



 








[Signature Page to Revolving Credit Note]
 
5
 
 

--------------------------------------------------------------------------------

 